DETAILED ACTION

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regards to claim 1, while displays having: a backlight having a light source, a light guide layer that receives light from the light source and that produces corresponding backlight illumination; pixels that are illuminated with the backlight illumination and that are configured to display an image; and optical films interposed between the backlight and the pixels, wherein the optical films include bent alignment portions that wrap around an edge of the light guide layer, the optical films include a first optical film and a second optical film, and a first bent alignment portion of the first optical film is interposed between the light guide layer and a second bent alignment portion of the second optical film while the first and second optical films are bent around the edge of the light guide layer, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The display as disclosed above wherein each of the optical films doubles back on itself around the light guide layer,

Claims 2-6 are allowed for being dependent on the allowed claim 1. 

With regards to claim 7, while electronic devices including: a support structure; an array of pixels configured to display an image; and a display backlight having a light guide layer that is configured to provide backlight illumination to the array of pixels and having flexible polymer films that are between the light guide layer and the pixels and that have bent alignment portions that wrap around an edge of the light guide layer and are coupled to the support structure, wherein the edge of the light guide layer has a length that extends between opposing first and second sides of the light guide layer, a given one of the bent alignment portions of a respective one of the flexible polymer films runs along the entire length of the edge of the light guide layer while wrapping around the edge, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The electronic device as described above wherein the light guide layer is interposed between a first portion of the respective one of the flexible polymer films and a second portion of the respective one of the flexible polymer films.

Claims 8-15 are allowed for being dependent on the allowed claim 7. 

With regards to claim 16, while electronic devices having: a housing; and a display in the housing having a backlight that produces backlight illumination and having a pixel array that is illuminated by the backlight illumination, wherein the backlight comprises a light-emitting diode, a light guide layer that receives light from the light-emitting diode and that provides the backlight illumination to the pixel array, and a flexible polymer layer interposed between the light guide layer and the pixel array, 
The electronic device as described above wherein the flexible polymer layer is secured to the housing with an adhesive portion of a tape.

Claims 18-20 are allowed for being dependent on the allowed claim 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875


/WILLIAM J CARTER/Primary Examiner, Art Unit 2875